Grant, J.
(after stating the facts). Two questions-*183are involved: (1) Was the mortgage in fact paid in whole or in part ? (2) If not so paid, is defendant Clemenza estopped, by her testimony in the chancery suit and her statements to Mr. Warner, to now assert nonpayment?
We feel compelled to reach a different conclusion from that reached by the learned circuit judge, except that we concur with his conclusion that Eugene D. Peirson was guilty of fraud upon Mr. Warner. The judge found that “Warner should have his action against him [Eugene] for fraud.” This would be a worthless remedy, as Eugene 'is financially worthless. When complainant, at the request of her husband, went to her father in New York, just before the execution of the deed, to obtain more money from him, he came to Hudson to find out how matters stood. There were three mortgages upon the property, the principal of which was $6,400. He evidently thought that the property was not worth sufficient to justify further advance in addition to what he had already loaned his daughter for her husband. With this in view, he with his daughter went to Clemenza to ascertain if she had any claim. This was natural, inasmuch as she had been one of the owners of the property, and had deeded it to her son. She told him, and also complainant, that the mortgage was paid. Relying upon this, Mr. Warner advanced more money to Eugene for his daughter as one consideration for the deed, and as a further consideration his obligation upon the note was canceled, and complainant alone became the debtor of her father for the entire amounts. Under the influence of her son, in whom she unfortunately trusted, and in order to assist him to obtain more money from Mr. Warner through his wife, defendant Clemenza made this representation. All parties were then friendly, and so remained until long after the termination of the suit brought by the creditors. Again upon that suit she testified positively that her mortgage was paid. It was not recorded. Complainant testified that she borrowed the money and gave her notes in the belief that the mortgage was paid, as represented to her by defendant *184Clemenza. Her son had undoubtedly paid her some. He had money which he might have used in payment. The judge found that he had paid the interest to the date of the deed, though there is no more evidence that he paid the interest than there is that he paid the principal. Clemenza swears that she was never paid anything, notwithstanding the several small indorsements upon the note. Under these circumstances, and the little confidence that can be placed in one who deliberately acknowledges to having committed perjury, and as well in those who have connived at it, we think it just to assume that her state-' ment to Mr. "Warner and her testimony in the creditors’ suit was true, and that in some way and by some arrangement between her and her son, the mortgage was regarded by her as paid, and that she is now estopped to assert its existence.
The decree is reversed, and decree entered for complainant, with the costs of both courts.
Moore, C. J., Carpenter and Hooker, JJ., concurred. Montgomery, J., did not sit.